Title: To George Washington from Brigadier General John Stark, 14 July 1778
From: Stark, John
To: Washington, George


          
            Dear General
            Albany 14th July 1778
          
          I Embrace this opportunity by Colo. Lewis, to Inform your Excellency the Situation we
            are in at this Quarter—we are threatned on all sides—by Express from Fort Schuyler, I am
            Informed, that there is an Army Coming against that place—there is another Body of
            Indians, & Torys, Gathered at a place Called Unidillo, about Sixty Miles from
            Mohawk River—the Enemies Ships is at Crownpoint.
          this is my Situation, & not so much as a Guard to this place—there is a few (of
            this States) Militia, on the Frontiers—but they are only Raised for a month at a time,
            & then March off, often Leaving the posts they Occupy, Destitute of any Guard—I
            fear if there is not some Troops sent that can be Depended on—this Whole Country will be
            Deserted—I had but one Regiment with me and that I was oblidged to send to Fort
            Schuyler, to Reinforce that Garrison, so that at present there is no Guard for the
            Stores, nor fort, but the City Militia, & about 50 of Beedles Regiment,
            & neither Can much be Depended on—I have
            Represented the Affair to General Gates, & Requested men, but the Express has not yet Returned. I am Sir with Great
            Respect Your Obedient Humble Sert
          
            John Stark
          
          
            N.B. I am Informed by Express, that Arrived last Night, from Fort Schuyler,
              that all the Onandagos, & Senecas, are Gone to the Susquehannah, to Join that
              Body of Indians & Tories, (Mentioned in my Letter) in order to fall on the
              Frontiers of this State, & the Back Settlements of Pensylvania. I should
              Recommend Detaining those Senicas that went to you till the Event is Known. as before J.S.
          
         